Citation Nr: 1518611	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his spouse testified before the undersigned Veteran's Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's current low back disability was caused or permanently aggravated by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran in this case is seeking entitlement to service connection for degenerative disc disease of the lumbar spine, which he believes was caused or aggravated by a 1979 motorcycle accident during his active military service.

While the Veteran reportedly strained his back in a motor vehicle accident in 1976, no disability of the low back or spine is noted at the Veteran's May 1977 enlistment physical, and the Veteran denied recurrent back pain on a Report of Medical History completed at that time.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, the Board finds that VA has not met the burden of overcoming the presumption of soundness.  Accordingly, the Veteran is presumed to have been in good health at entrance to service.  

Service treatment records reflect that the Veteran was seen September 1979 for complaints of low back pain after lifting sand bags.  In July 1979, the Veteran was also in a motorcycle accident the injured his leg.  The Veteran was noted to be in normal health with no disabilities of the back or spine noted at his separation examination in June 1981.  

Post-service, the Veteran has credibly testified that he has continued to suffer from low back pain since separation from active duty.  

Current medical records reflect that the Veteran suffers from degenerative disc disease of the lumbar spine with radiculopathy, status post lumbar laminectomy.  In August 2010 and March 2011 statements, the Veteran's primary care physician, Dr. K.W., opined that the Veteran's chronic low back pain is related to the July 1979 motorcycle accident, as well as multiple exacerbations of back pain during military service.  

As the Veteran has a current low back disability that has been related to his active military service, entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


